Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment after non-final office action on May 10, 2021 is acknowledged.  Claims 2 and 16 were cancelled, claim 12 was amended and claim 21 was newly added.  Claims 1, 3-15, and 17-21 are pending.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 13-15 and 17-20 remain withdrawn from consideration.  Claims 1, 3-12 and 21 are examined on the merits of this office action.

Withdrawn Objections/Rejections

The objection to claim 12 is withdrawn in view of amendment of the claims filed May 10, 2021.  

Declaration under 37 C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed May 10, 2021 is insufficient to overcome the rejection of Claims 1, 3-12 and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertl (US6686177, cited in IDS) in view Weiss (WO2007/081824 A2, cited in IDS), Weiss* (WO2008043033 A2, cited in Applicant’s IDS) as set forth in the last Office action because: 
Applicants argue that “The present patent application discloses a surprising strategy that contradicts the teaching of the prior art by providing, instead of two or more favorable substitutions, provides the favorable HisA8 is paired with an unfavorable substitution, HisA4. One of ordinary skill in the art would readily recognize that the presence of a connecting domain in a single-chain insulin (SCI) analogue would generally impair binding to the insulin receptor, which is supported by the fact that proinsulin itself has an affinity of <5% relative to two-chain insulin. The first single-chain insulin analogue was described by Lee et al. (see Appendix A), and it was originally reported to have 30-40 % of the activity of insulin, but this finding was later retracted (see Appendix B). Prior to retraction, I and my coworkers re-synthesized the SCI of Lee et al. twice, and in each case the affinities to insulin receptor were <3% relative to wild type human insulin. Therefore, we drew the conclusion that favorable modifications were required in the sequences of the A-chain portion or B-chain portion of the SCI to compensate for the unfavorable effect of the foreshortened connecting domain. he pioneering SCI published by Hua, Q.X., et al. (JBC (2008); previously cited in the present application; see Appendix C) contained one Asp substitution at position 10 of the B domain, previously shown in the art to enhance receptor binding of the corresponding two-chain insulin analog (see Appendix D) and one His substitution at position 8 of the A domain known in the art to enhance receptor binding of the corresponding two-chain insulin analog (see Appendix E). In the present application, one of ordinary skill in the art would expect substitution of Glu by HisA4 to have three seemingly unfavorable effects: it impairs binding to the insulin receptor, it impairs transmission of the insulin signal once the hormone analogue has bound to the receptor, and it decreases the thermodynamic stability of the protein. Although these effects are partially mitigated by the co-introduction of HisA8, one of ordinary skill in the art would not be led to introduce an unfavorable substitution like HisA4 into an SCI.  
Applicant’s arguments have been fully considered but not found persuasive given the teachings of Weiss and Weiss*. Weiss teaches a pharmaceutical formulation comprising an insulin analogue (page 7, paragraph 2, lines 1-2), wherein the insulin analogue (page 5, paragraph 4, lines 1-2) contains an insulin A sequence and the insulin A sequence comprises paired Histidine substitutions at A4 and A8 (lines 1-3, SEQ ID NO:2).  Weiss specifically teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein.  Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites (see Figure 3) which is beneficial in depot formulations.  Weiss further teaches wherein the insulin analogue can be a single chain insulin analogue with a connecting peptide linker (see page 6, last paragraph, line 7, page 7, last paragraph). 
In addition, Weiss* teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  Weiss* further teaches that the single chain insulin analogue comprising instant SEQ ID NO:17 (an also SEQ ID Nos:15-16) had increased stability (see Table II, page 24).  Weiss* specifically teaches that “Thus, interposition of the linker enables the favorable 
Applicant further argues that “The present invention provides several unexpected and surprising results, including that the combination of HisA4-HisA8 could favorably extend the lifetime of a subcutaneous depot by providing a novel zinc-binding site as a bridge between insulin hexamers. Another unexpected aspect is that the unfavorable impact of the HisA4 substitution could be mitigated not only in part by HisA8 as in a two-chain analogue, but also by the additional stabilizing effect of the foreshortened connecting domain.  A further important and unexpected property provided by the present invention is that the decreased affinity and decreased signaling affinity introduced by HisA4 could be, as a seeming paradox, advantageous in a basal SCI analogue formulation due to a combination of increased moles of protein required per International Unit of activity (which implies a greater mass of protein in the subcutaneous depot and hence slower dissolution and absorption) and decreased clearance of the SCI analogue once in the blood stream (since clearance is mediated primarily via the insulin receptor). 
Applicant’s arguments have been fully considered but not found persuasive.  It is not unexpected that HisA4-HisA8 could favorably extend the lifetime of a subcutaneous depot given the teachings of Weiss and Weiss*.  In particular, as stated above, Weiss specifically teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein.  Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites (see Figure 3) which is beneficial in depot formulations.  In addition, Weiss* teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  Thus, it is not unexpected that HisA4-HisA8 could increase the lifetime of an insulin depot due to increased zinc binding sites.  Nevertheless, Applicants have not shown 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-12 and 21 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertl (US6686177, cited in IDS) in view Weiss (WO2007/081824 A2, cited in IDS), Weiss* (WO2008043033 A2, cited in Applicant’s IDS).
Ertl teaches a pharmaceutical formulation comprising an insulin analogue (claim 1), wherein the insulin analogue contains an insulin A sequence with a substitution at A21 (claim 1 and column 6, lines 11-14) wherein the substitution is a glycine, alanine, serine or threonine (claim 1 and column 6, lines 11-14).  Ertl teaches a pharmaceutical preparation according to the present invention containing the insulin analog Gly(A21)-Arg(B31)-Arg(B32)-human insulin (claim 29) which has a glycine substitution at A21 and two C-terminal arginine residues on the B-chain.   
Ertl further teaches insulin-Zinc complex, comprising an insulin hexamer and 4 to 10 Zinc ions per insulin hexamer, wherein the insulin hexamer consists of six molecules of an insulin analog of the formula 
Ertl is silent to (i) histidine substitutions at both A4 and A8 and (ii) a single chain insulin analogue comprising a peptide linker comprising Gly-Gly-Gly-Pro-Arg-Arg.
However, Weiss teaches a pharmaceutical formulation comprising an insulin analogue (page 7, paragraph 2, lines 1-2), wherein the insulin analogue (page 5, paragraph 4, lines 1-2) contains an insulin A sequence and the insulin A sequence comprises paired Histidine substitutions at A4 and A8 (lines 1-3, SEQ ID NO:2).  Regarding claim 9, Weiss further teaches at least 4 zinc ions per 6 insulin analogue molecules (page 6, paragraph 2, line 7).  Weiss teaches that substitutions at A4 and A8 with histidine do not significantly enhance insulin receptor affinity of the analogues as compared to wild type insulin (Table 1).  Weiss further teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein.  Weiss further teaches that these substitutions can be beneficial and can be made in fast acting insulins and also slow acting insulin such as NPH insulin, human insulin, lente insulin and ultralente insulin analogues (see page 10, last paragraph).  Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites (see Figure 3) which is beneficial in depot formulations.  Weiss further teaches wherein the insulin analogue can be a single chain insulin analogue with a connecting peptide linker (see page 6, last paragraph, line 7, page 7, last paragraph). 
Weiss* teaches fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* teaches wherein the linker is Gly-Gly-Gly-Pro-Arg-Arg (see SEQ ID NO:19) which comprises the linker peptide sequences of instant claims 3-5.  Weiss* teaches that “It is envisioned that any of these truncated linkers may be used in the single-chain insulin analogues of the present invention, either alone or in combination with other substitutions or other changes in the insulin polypeptide sequence” (see page 17, second paragraph).  Weiss* teaches use of the linker with A and B chain sequences with and without substitutions.  Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third claims 3-5, Weiss* further teaches that the single chain insulin analogue comprising instant SEQ ID NO:17 (an also SEQ ID Nos:15-16) had increased stability (see Table II, page 24).  Weiss* specifically teaches that “Thus, interposition of the linker enables the favorable effects of the substitutions on thermodynamic stability (and hence resistance to chemical degradation) to be retained…” (see page 24, second paragraph, lines 11-13).  Furthermore, Weiss* teaches decreased fibrillation as compared to insulin and various insulin analogues (see Table III).
It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue.
Furthermore, it would have been obvious at the time of the invention to use the Gly-Gly-Gly-Pro-Arg-Arg peptide of Weiss* as the connecting peptide of Ertl in view of Weiss for creating a stable single chain insulin analogue.  The motivation to combine is that substitution the connecting peptide of Weiss* will enhance  stability, maintain overall activity and decrease fibrillation of the insulin analogue all of which are beneficial for creating insulin analogues.  There is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue and is a major goal when designing insulin analogues given that insulin is easily degraded.  Furthermore, there is a reasonable expectation of success given that Weiss* teaches use of the same linking peptide to create a single chain insulin analogue that may also have zinc and zinc binding sites for hexamer formation.
In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  Similarly, the limitation “wherein the insulin has a solubility at pH 7.4 of 1-2 uM at a molar ratio of 5.2 zinc ions per 6 insulin analogue molecules” (claim 21) is an inherent property of the insulin analogue of Ertl in view of Weiss and Weiss*.  The combined references of Ertl in view of Weiss and Weiss* teach the same insulin analogue of the instant claims (same sequence with linking peptide) and thus this limitation would be an inherent property.
Regarding claims 6-7 and 12, Ertl teaches a pharmaceutical formulation comprising an insulin analogue (claim 1), wherein the insulin analogue contains an insulin A sequence with a substitution at A21 (claim 1 and column 6, lines 11-14) wherein the substitution is a glycine, alanine, serine or threonine (claim 1 and column 6, lines 11-14).  Ertl teaches a pharmaceutical preparation according to the present invention containing the insulin analog Gly(A21)-Arg(B31)-Arg(B32)-human insulin (claim 29) which has a glycine substitution at A21.
Regarding claim 8, the combination of Ertl, Weiss and Weiss* teach the A-chain sequence comprising instant SEQ ID NO:6 (A4 and A8 histidine and A21 glycine) and the B-chain comprising instant SEQ ID NO:3 (the native B-chain sequence) thus meeting the limitations of instant claim 8.

Response to Applicant’s Arguments
Applicant again reiterates that the prior art, considered as a whole, does not provide a suggestion or motivation to combine the teachings or the cited references or provide a reasonable expectation of success. Despite the removal of Hua from the rejection under 35 U.S.C. § 103(a), this reference is still part of the prior art and is of record in the present application. Its contents must therefore be considered in their entirety.   Applicant again maintains that Ertl and Weiss provide functional two-chain insulin analogues which would not be readily combined with the teachings of Weiss* regarding single-chain insulin analogues, independently or together with the disclosure of Hua. As discussed extensively previously, Hua demonstrates that differing properties are exhibited by a single-chain insulin (SCI-57) and the corresponding 2-chain insulin analogue (2CA) where the only difference between the insulin analogues is the presence of a 6 amino acid linking polypeptide. The Examiner previously stated that Hua was cited to show a motivation to use a particular peptide linker in a single-chain insulin analogue and now states that Weiss* provides the teachings for which Hua was previously relied upon. As Applicant stated previously however, the entirety of the prior art must be considered. (MPEP § 2141) Hua's disclosure supports Applicant's contention that one of skill in the art would understand that insulin analogues that are otherwise identical, will have differing properties based solely on whether the analogue is a single-chain insulin or a two-chain insulin. This teaching cannot simply be ignored or considered moot. Applicant continues to maintain that Hua's teaching provides a strong indication that one of ordinary skill in the art would not have found a sufficient teaching or motivation to combine the reference teachings regarding 2-chain and single-chain insulin analogues, with a reasonable expectation of success.  Applicant again maintains that Hua teaches away from this combination of the Ertl, Weiss, and Weiss*. As also stated previously, Hua provides that the alterations made in the insulin polypeptide sequence, including both the linker sequence and A-chain and B-chain substitutions, were designed in to maintain an isoelectric point similar to that of wild type insulin (Page 14707, second column, third paragraph). In contrast, the present insulin analogue includes substitutions that shift the isoelectric point higher by eliminating a negative charge with the Glu -> His A4 substitution and an additional shift with the additional binding of non-axial zinc ions in addition to the classical axial zinc ions (paragraph 0054).  Again, one of ordinary skill in the art would have not found any motivation to utilize reference teachings concerning an insulin analogue in which the isoelectric point is maintained from wild type for an analogue in which the isoelectric point intentionally raised.  Again, the Examiner's alleged motivation to combine these references ignores and runs counter to the teachings of the prior art, considered as a whole, and is only provided by impermissible hindsight provided by the claimed invention. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that Hua was withdrawn from the rejection given that it was deemed that the teachings of Weiss* were sufficient to provide motivation to use the linker peptide as found in instant claim 1 with a reasonable expectation of success.  Furthermore, the Examiner disagrees that Ertl and Weiss only teach functional two-chain analogues.  Weiss specifically teaches wherein the insulin analogue can be a single chain insulin analogue with a connecting peptide linker (see page 6, last paragraph, line 7, page 7, last paragraph).   In addition, Weiss* also teaches fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* teaches wherein the linker is Gly-Gly-Gly-Pro-Arg-Arg (see SEQ ID NO:19).  Weiss* teaches that “It is envisioned that any of these truncated linkers may be used in the single-chain insulin analogues of the present invention, either alone or in combination with other substitutions or other changes in the insulin polypeptide sequence” (see page 17, second paragraph).  Weiss* teaches use of the linker with A and B chain sequences with and without substitutions.  Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation upon administration (see page 9, third paragraph).  Thus, both Weiss and Weiss* teach use of single chain insulin analogues for enhancing stability (made via connecting peptides) with and without additional substitutions including Histidine at A4 and A8.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Based on the teachings of Weiss and Weiss*, creating more stable insulin analogues via creating single chain insulins via connecting peptides was known in the art.  Furthermore, there is a reasonable expectation of success of using a peptide connecting peptide to create a single chain insulin analogue given that Weiss* specifically teaches that this can be done with substitutions at A4 and A8 with histidine.
As stated above, Hua is no longer in the rejection however, Hua was previously cited as additional evidence that single chain insulin analogues are known in the art.  In particular, Hua teaches that the insulin analogue comprising this longer connecting peptide had enhanced thermodynamic stability (see Table 1) as compared to other insulin analogues without the sequence, maintains overall activity (unlike proinsulin) and is 60 fold more resistant to degradation.  In response to Applicants arguments that that the properties displayed by the analogue designated SCI-57 were the result of the overall changes contributed by the various changes made in that analogue, the Examiner respectfully disagrees given that the analogue that has the same substitution but in two-chain form does not have the enhanced properties (see Table 1).  In particular, 2CA and SCI-57 have the same substitutions but one is single chain (SCI) and one is 2 chain (see Table 1).  Hua found that the single chain had higher M value indicating improved stability compared to the 2 chain which is independent of substitutions given that the 2 chain analogue also had the substitutions.  Thus, one can conclude that inclusion of the linker to form a single chain improved stability.  Nevertheless, Weiss* teaches of fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* teaches and reduces to practice wherein the linker is Gly-Gly-Gly-Pro-Arg-Arg (see SEQ ID NO:19) and that this linker enhanced stability (See Table 3).  Weiss* teaches that “It is envisioned that any of these truncated linkers may be used in the single-chain insulin analogues of the present invention, either alone or in combination with other substitutions or other changes in the insulin polypeptide sequence” (see page 17, second paragraph).  Weiss* teaches use of the linker with A and B chain sequences with and without substitutions that are taught by Hua.  Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the 
In response to Applicant’s arguments that Hua teaches away from the claimed invention in that the linker sequence and substitutions were designed to maintain an isoelectric point similar to that of wild type insulin (Page 14707, second column, third paragraph), the Examiner respectfully disagrees.  The teachings of Hua were previously provided as additional evidence that GGGPRR from Weiss* could be used to create a single chain insulin analogue with enhanced stability.  Hua teaches that when comparing two insulin analogues with the same substitutions, the linker increased stability in the single chain analogue thus providing further evidence to use that linker to create a single chain analogue as taught by Weiss and Weiss*.  Nowhere in Hua does it state that the linker cannot be used in an insulin analogue with H4/H8/A21 substitutions. MPEP states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.  Importantly, Weiss* teaches that the linker can be used in combination with the aforementioned substitutions thus contributing to the reasonable expectation of success.
Applicant again argues that the motivation to combine reference teachings, in this case, individual reference teachings separated from their total context, is lacking. As stated previously, Ertl was cited as providing a Gly A21 substitution (claim 29) but this was in the context of an Arg(B31)-Arg(B32) extension of the B-chain polypeptide. Claim 29 of Ertl, however, also indirectly depends on claim 1 and includes all the limitations of claim 1. Claim 1 of Ertl provides an extraordinarily large number of possible substitutions at positions A8, A9, A10, A14, B1, B2, B3, B4, and B30, including 3 possible substitutions at A14, and 7 possible substitutions at A21. Ertl therefore provides an astronomically high number of possible substitutions, but fails to teach or suggest which of these substitutions would be compatible with paired His substitutions at A4 and A8 as in the claimed insulin analogue. In fact, Ertl fails to teach or suggest any substitution at position A4, and the only recited amino acids at position A8 are Thr as in wild type insulin, and Ala. A His substitution at A8 is not taught. Again, the alleged combination of references fails to consider their teachings as a whole as required (MPEP § 2141). 
Applicant’s arguments have been fully considered but not found persuasive.  Applicant's arguments have been fully considered but they are not persuasive.  Ertl specifically teaches and provides an example of a pharmaceutical preparation according to the present invention containing the insulin analog Gly(A21)-Arg(B31)-Arg(B32)-human insulin (claim 29) which has a glycine substitution at A21 and two C-terminal arginine residues on the B-chain.  Though, many possibilities are encompassed by Ertl, Ertl specifically provides an example and claims wherein A21 is substituted with Glycine.  According to MPEP 2121, When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable/enabling. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  Thus, insulin analogue found in the claims of Ertl with a Glycine at A21 is presumed to be enabling.   Furthermore, regarding Applicant’s arguments that Ertl does not teach or suggest substitutions at A4 and A8, the Examiner acknowledges this deficiency and thus, the teachings of Weiss were provided for motivation to substitute A4 and A8 of Ertl with histidine.   As stated above, It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue.  Furthermore, there is a reasonable expectation of success given that (i) Weiss teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein; (ii) Weiss further teaches that these substitutions can be beneficial and can be made in fast acting insulins and also slow acting insulin such as NPH insulin, human insulin, lente insulin and ultralente insulin analogues (see page 10, last paragraph); (iii) Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites and (iv) Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, there is teaching suggestion and motivation with a reasonable expectation of success to modify the insulin analogue of Ertl to result in the single chain insulin analogue of the instant claims.    It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that both Weiss and Weiss* teach these substitutions and that they enhance stability and protect from degradation which is advantageous in preserving the function of the insulin analogue including in insulin depot formulations.
Furthermore, it would have been obvious at the time of the invention to use the Gly-Gly-Gly-Pro-Arg-Arg peptide of Weiss* as the connecting peptide of Ertl in view of Weiss for creating a stable single chain insulin analogue.  The motivation to combine is that substitution the connecting peptide of Weiss* will enhance  stability, maintain overall activity and decrease fibrillation of the insulin analogue all of which are beneficial for creating insulin analogues.  There is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue and is a major goal when designing insulin analogues given that insulin is easily degraded.  Furthermore, there is a reasonable expectation of success given that Weiss* teaches use of the same linking peptide to create a single chain insulin analogue that may also have zinc and zinc binding sites for hexamer formation.
The lack of a teaching in Ertl of a substitution at A4 is unsurprising in view of the recognized properties of insulin analogues having such a substitution as HisA4. 
As stated in the accompanying Declaration of the inventor, Michael Weiss, substitution with HisA4 would be expected to provide unfavorable properties - it impairs binding to the insulin receptor, it impairs transmission of the insulin12685873.1 -9- HAHN ( LOESER signal once the hormone analogue has bound to the receptor, and it decreases the thermodynamic stability of the protein. The prior art provides no teaching or suggest that such properties would be overcome in a single-chain insulin analogue by combining the claimed substitutions. 
As also stated previously, use of the cited references to arrive at the claimed invention would require not only the combination of elements cited by the Examiner, but also a conscious decision to disregard other combinations. Weiss* provides the rationale for selection of SEQ ID NOS 5-14 as providing "sequences where the linker comprises amino acids in their naturally occurring locations in proinsulin." The two Arg residues normally found adjacent to the B-chain sequence and the Lys-Arg sequence normally found adjacent the A-chain sequence are specifically mentioned (column 13, lines 2-14). To utilize the teachings of Weiss* to arrive at the claimed invention, a person having ordinary skill in the art would need to select GGPRR or GGGPRR or the general formula X1X2RR (where X1 is Glu or Gly and X2 is Pro or Gln), over the remaining 12 or more connecting polypeptides disclosed in Weiss*. Utilization of Weiss* would require one of skill in the art to disregard the teaching of the use of a naturally occurring sequence and the fact that most of the corresponding polypeptides begin with a pair of Arginine amino acids, unlike the claimed linker sequences. While the Examiner points to several teachings regarding SEQ ID NO: 17 as providing advantageous properties, this does not negate other Weiss* teachings that other sequences are preferred. Again, the contents of the prior art must be considered in its entirety, including the preference for "sequences where the linker comprises amino acids in their naturally occurring locations in proinsulin" as noted above. No indication of predictable "results flowing from the combination" are provided.  The Examiner also cites a portion of Weiss* as stating, "Further, because even in hexameric Solutions the monomer is the Susceptible species in the mechanism of fibrillation, linker-specific protection from fibrillation in a monomeric analogue predicts comparable or greater protection in a hexameric formulation (see page 20, second paragraph, lines 9-12)." The insulin analogue referred to in this section also lacks the HisA4 substitution, as noted above. Again, no teaching or suggestion is made regarding zinc-binding or the addition of a disfavored HisA4 substitution to the analogue. 
Applicant’s arguments have been fully considered but not found persuasive given the teachings of Weiss and Weiss*. Weiss teaches a pharmaceutical formulation comprising an insulin analogue (page 7, paragraph 2, lines 1-2), wherein the insulin analogue (page 5, paragraph 4, lines 1-2) contains an insulin A sequence and the insulin A sequence comprises paired Histidine substitutions at A4 and A8 (lines 1-3, SEQ ID NO:2).  Weiss specifically teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein.  Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites (see Figure 3) which is beneficial in depot formulations.  Weiss further teaches wherein the insulin analogue can be a single chain insulin analogue with a connecting peptide linker (see page 6, last paragraph, line 7, page 7, last paragraph). 
In addition, Weiss* teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  Weiss* further teaches that the single chain insulin analogue comprising instant SEQ ID NO:17 (an also SEQ ID Nos:15-16) had increased stability (see Table II, page 24).  Weiss* specifically teaches that “Thus, interposition of the linker enables the favorable effects of the substitutions on thermodynamic stability (and hence resistance to chemical degradation) to be retained…” (see page 24, second paragraph, lines 11-13).  Furthermore, Weiss* teaches decreased fibrillation as compared to insulin and various insulin analogues (see Table III).  Thus, based on the teachings of Weiss and Weiss* one of ordinary skill in the art would have been motivated to create a more stable single chain insulin analogue comprising His substitutions at A4 and A8.  There is nothing in Weiss or Weiss* that teach away from making a single chain insulin analogue comprising A4 and A8 histidine substitutions.
Regarding Applicant’s arguments that one of ordinary skill in the art would not have been motivated to pick the linking peptide of the instant claims (SEQ ID NO:18), the Examiner respectfully disagrees.  Weiss* teaches fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* teaches wherein the linker is Gly-Gly-Gly-with a reasonable expectation of success to use instant SEQ ID NO:17 as a linker peptide to create a more stable insulin analogue of Ertl in view of Weiss.
Applicant further argues that “As previously argued with regard to Hua's teachings, Applicant maintains the previous argument that there would not have been a motivation to combine teachings regarding a monomeric single-chain insulin, as provided by Weiss*, with the enhanced zinc-mediated hexamer formations of Ertl and Weiss. As stated above, AspB10 is provided to block zinc binding (Weiss*, page 7, second paragraph). In contradistinction, Ertl explicitly states that the analogues provided "exhibit enhanced zinc binding" (Abstract) while Weiss states that the histidine substitutions provided are spaced such that the histidine side chains to coordinate with zinc (page 7, first paragraph). Ertl also notes that the desired formation of a subcutaneous depot of precipitated insulin depends on the presence of zinc (column 7, line 67 - column 8, line 1 and column 8, lines 32-47). Insofar as the references are opposed to each other in their aim regarding formation of complexes with zinc to stabilize the insulin analogue, one of ordinary skill in the art would not have had found a suggestion or motivation to combine Weiss*'s monomeric and non-zinc-binding single chain insulin with the enhanced zinc-binding analogues of Ertl and/or Weiss. Furthermore, even ignoring this lack of a teaching or suggestion, even if one of skill in the art did consider such a combination, this conflict in teachings would not have provided a reasonable expectation of success. The dual chain insulin analogues of Ertl and Weiss would not have been believed to be transferable to single chain insulin analogues as taught by Weiss*. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner disagrees that use of a linking peptide to create a single chain insulin analogue would not be applicable to zinc binding insulin analogues.  As stated above, Weiss* teaches that the single chain insulin analogue can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  Weiss* further teaches use of a single chain peptide comprising gly gly gly pro arg arg as the linking peptide (SEQ ID NO:26, referred to as the 57mer single insulin analogue in the examples, Table 1, see page 20, second paragraph, lines 1-2).  Weiss* teaches “Further, because even in hexameric Solutions the monomer is the Susceptible species in the mechanism of fibrillation, linker-specific protection from fibrillation in a monomeric analogue predicts comparable or greater protection in a hexameric formulation (see page 20, second paragraph, lines 9-12). The Examiner maintains that there is a teaching, suggestion and motivation in Weiss and Weiss* with a reasonable expectation of success to modify the insulin analogues of Ertl to create more stable, fibrillation resistant analogues for therapeutic use (see rejection above for more detailed explanation).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654